DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on July 28, 2022 is acknowledged.  The traversal is on the ground(s) that the unity of invention is evidenced by the International Search Report and there is no serious burden on the Examiner.  This is not found persuasive because Groups I-II lack unity of invention because the technical feature does not make a contribution over the prior art Panayotova et al.  In addition, there would be a serious search and examination burden if restriction were not required because the inventions require a different field of search and the prior art applicable to one invention would not likely be applicable to another invention.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites “a process…comprising polymerizing a monomer solution comprising (a) partly neutralized acrylic acid…(d) at least 0.01% by weight of 1-hydroxyethane-1,1-diphosphonic acid or a salt thereof based on the acrylic acid prior to neutralization and (e) at least 0.01% by weight of 2-hydroxy-2-sulfonatoacetic acid or a salt thereof based on the acrylic acid prior to neutralization; this renders the claim indefinite because the claim recites adding (d) and (e) to a partly neutralized acrylic acid and also adding prior to neutralization.  Clarification is requested.  Claims 2-9 are subsumed under the rejection.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Panayotova et al (US Patent Application 2017/0281423 (already of record)).
Regarding claims 1-3, 6-10, Panayotova et al teaches mixing an acrylic acid, neutralized acrylic acid, crosslinker, initiator, 0.054 wt% Cublen K9012 (1-hydroxyethane-1,2-diphosphonic acid salt) and Bruggolite FF7 (2-hydroxy-2-sulfonatoacetic acid and salt) and drying (Example 1). Panayotova et al teaches 0.01-5wt% of Bruggolite FF7 (Paragraphs 271-273). Panayotova et al teaches water absorbent particles (Paragraph 449).  Panayotova et al further teaches the degree of neutralization was 73% (Paragraph 763).  Panayotova et al further teaches thermal crosslinking (Example 3).
Panayotova et al teaches the limitations of the instant claims.  Hence, Panayotova et al anticipates the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Panayotova et al (US Patent Application 2017/0281423 (already of record)) as applied to claims 1-3, 6-10 above, and in further view of Bauer et al (US Patent Application 2016/0332140).
Regarding claims 4-5, Panayotova et al discloses the invention substantially as claimed.  Panayotova et al teaches the features above.  Panayotova et al teaches 1-hydroxyethane-1,2-diphosphonic acid salt for color stability (Paragraph 255).  However, Panayotova et al fails to specifically disclose 0.5-1% 1-hydroxyethane-1,2-diphosphonic acid salt.
In the same field of endeavor, Bauer et al teaches a process of making a water absorbent polymer (Abstract) comprising adding 0.02-1% of 1-hydroxyethane-1,2-diphosphonic acid salt for color stability (Paragraph 44-46) to an acrylic acid (Paragraph 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided 0.02-1% of 1-hydroxyethane-1,2-diphosphonic acid salt in Panayotova et al in view of Bauer et al in order to provide color stability to the water absorbent polymer as taught in Bauer et al.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANISHA DIGGS whose telephone number is (571)270-7730. The examiner can normally be reached Monday, Tuesday and Friday, 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TANISHA DIGGS/Primary Examiner, Art Unit 1761             
August 27, 2022